
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 54
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2011
			Mr. Payne (for
			 himself and Mr. Bilirakis) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of the Congress that
		  the Parthenon Marbles should be returned to Greece.
	
	
		Whereas the Parthenon was built on the hill of the
			 Acropolis in Athens, Greece, in the mid-fifth century B.C. under the direction
			 of the Athenian statesman Pericles and the design of the sculptor
			 Phidias;
		Whereas the Parthenon is the ultimate expression of the
			 artistic genius of Greece, the preeminent symbol of the Greek cultural
			 heritage, including its art, architecture, and democracy, and of the
			 contributions that modern Greeks and their forefathers have made to
			 civilization;
		Whereas the Parthenon has served as a place of worship for
			 ancient Greeks, Christians, and Muslims;
		Whereas the Parthenon has been adopted by imitation by the
			 United States in many preeminent public buildings, including the Lincoln
			 Memorial;
		Whereas over 100 pieces of the Parthenon's sculptures, now
			 known as the Parthenon Marbles, were removed from the Parthenon under
			 questionable circumstances between 1801 and 1816 by British nobleman Thomas
			 Bruce, seventh Earl of Elgin, while Greece was still under Ottoman rule;
		Whereas the removal of the Parthenon Marbles, including
			 their perilous voyage to Great Britain and their careless storage there for
			 many years, greatly endangered the Marbles;
		Whereas the Parthenon Marbles were removed to grace the
			 private home of Lord Elgin, who transferred the Marbles to the British Museum
			 only after severe personal economic misfortunes;
		Whereas the sculptures of the Parthenon were designed as
			 an integral part of the structure of the Parthenon temple; the carvings of the
			 friezes, pediments, and metopes are not merely statuary, movable decorative
			 art, but are integral arts of the Parthenon, which can best be appreciated if
			 all the Parthenon Marbles are reunified;
		Whereas the Parthenon is a universal symbol of culture,
			 democracy, and freedom, making the Parthenon Marbles of concern not only to
			 Greece but to all the world;
		Whereas, since obtaining independence in 1830, Greece has
			 sought the return of the Parthenon Marbles;
		Whereas the return of the Parthenon Marbles would be a
			 profound demonstration by the United Kingdom of its appreciation and respect
			 for the Parthenon and classical art;
		Whereas returning the Parthenon Marbles to Greece would be
			 a gesture of good will on the part of the British Parliament, and would set no
			 legal precedent, nor in any other way affect the ownership or disposition of
			 other objects in museums in the United States or around the world;
		Whereas the United Kingdom should return the Parthenon
			 Marbles in recognition that the Parthenon is part of the cultural heritage of
			 the entire world and, as such, should be made whole;
		Whereas Greece would provide care for the Parthenon
			 Marbles equal or superior to the care provided by the British Museum,
			 especially considering the irreparable harm caused by attempts by the museum to
			 remove the original color and patina of the Marbles with abrasive
			 cleaners;
		Whereas Greece is constructing a new, permanent museum in
			 full view of the Acropolis to house all the Marbles, protected from the
			 elements in a safe, climate-controlled environment;
		Whereas Greece has pledged to work with the British
			 government to negotiate mutually agreeable conditions for the return of the
			 Parthenon Marbles;
		Whereas the people of Greece have a greater, ancient bond
			 to the Parthenon Marbles, which were in Greece for over 2,200 years of the over
			 2,430-year history of the Parthenon;
		Whereas a resolution signed by a majority of members of
			 the European Parliament urged the British government to return the Parthenon
			 Marbles to their natural setting in Greece; and
		Whereas the British House of Commons Select Committee on
			 Culture, Media and Sport is to be commended for examining the issue of the
			 disposition of the Parthenon Marbles in hearings held in 2000: Now, therefore,
			 be it
		
	
		That it is the sense of the Congress
			 that the Government of the United Kingdom should enter into negotiations with
			 the Government of Greece to facilitate the return of the Parthenon Marbles to
			 Greece.
		
